Bloodwobth, J.
1. The court did not abuse its discretion when it overruled the motion for a continuance.
2. For no reason alleged did the court err in admitting the evidence of which complaint is made in special grounds 2 and 3 of the motion for a new trial. This evidence was admissible to show intent or motive. Fraser v. State, 55 Ga. 326 (1) ; Everett v. State, 62 Ga. 70 (2); Harrell v. State, ante, 577; Reese v. State, ante, 600, and cases cited. Moreover, even if the admission of this evidence on direct examination was error, it would not require the grant of a new trial, for practically *780the same evidence from this witness was brought out by counsel for defendant on cross-examination.
Decided January 12, 1926.
W, 0. Cooper Jr., for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.
3. Eor no reason alleged was it error to allow the evidence, the admission of which is objected to in special grounds 4 and 5, to go to the jury.
4. There is ample evidence to support the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.